PER CURIAM.
Upon all the facts the jury might well find fraudulent representations by the defendant and payment of money by the plaintiff in reliance thereon. Although the plaintiff may also have been influenced by certain false promises as to future transactions, which the defendant made, it is evident that the controlling considerations which induced the plaintiff to part with his money were the defendant’s fraudulent' representations regarding existent facts.
The judgment is therefore affirmed, with costs.